internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 06-plr-113143-01 date date parent sub1 sub2 sub3 sub4 sub5 date date date date date date date company official outside cpa tax_return_preparer this responds to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent and subs collectively referred to as subs to make an election to file a consolidated federal_income_tax return with parent as the common parent under sec_1_1502-75 of the income_tax regulations hereinafter referred to as the election effective for their taxable_year ending on date the material information submitted for consideration is summarized below parent and subs are all calendar_year corporations parent was formed on date thereafter as a result of a series of transactions subs became wholly-owned subsidiaries of parent it has been represented that these transactions did not constitute a reverse_acquisition within the meaning of sec_1_1502-75 sub4 and sub5 were merged into sub2 on date parent and subs intended to file the election with parent as the common parent of the group beginning with the taxable_year that ended on date the election was due on date but for various reasons the election was not filed sometime after date parent’s newly hired controller became aware that the date tax_return had not been filed on date which is after the due_date for the election a consolidated federal_income_tax return was filed for parent and subs however the authorization and consent of subsidiary_corporation to be included in a consolidated_income_tax_return form_1122 was not timely filed on behalf of any of subs on date parent’s management was informed by outside cpa that the election was not timely filed the statute_of_limitations on assessment under sec_6501 has not expired for the parent's or any of subs’ taxable years for which they want to make the election or for any taxable_year that would be affected by the election sec_1501 provides that an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 sec_1_1502-75 provides that a group that did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents in the manner provided in sec_1_1502-75 to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent's return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and subs to file the election provided parent and subs show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official tax_return_preparer and outside cpa explain the circumstances that resulted in the failure to timely file the election the information also establishes that a tax professional was responsible for the election that parent and subs relied on him to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and subs have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election by amending its consolidated_return for the year ending date by filing new forms executed on or after the date of this letter by each subsidiary a copy of this letter should be attached to the forms the above extension of time is conditioned on the taxpayers' parent's and subs’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion with respect to whether in fact parent and subs qualify substantively to file a consolidated_return in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent parent's authorized representative tax_return_preparer and company official however all essential facts should be verified moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable still apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
